10

11

{2

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00180-JLR Document 31 Filed 07/11/19 Page 1 of3

Erik J. Jones, Esq. (Admitted Pro Hac Vice)

Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: (317) 363-2400
Facsimile: (317) 363-2257 |

E-Mail: ejones(@schuckitlaw.com

Lead Counsel for Defendant Trans Union, LLC

Benjamin J. VandenBerghe, P.S., WSBA #35477
Christopher M. Reed, Esq. WSBA #49716
Montgomery Purdue Blankinship & Austin PLLC
5500 Columbia Center

701 Fifth Avenue

Seattle, WA 98104-7096

Telephone: 206-682-7090

Fax: 206-625-9534

E-Mail: biv@mpba.com

E-Mail: creed(@mpba.com

Local Counsel for Defendant Trans Union, LLC

Judge James L. Robart

UNITED STATES DISTRICT COURT -
WESTERN DISTRICT OF WASHINGTON (SEATTLE)

QUANG PHAN, CASE NO, 2:19-cv-00180-JLR

Plaintiff,

vs. STIPULATION AND ORDER OF

DISMISSAL WITH PREJUDICE AS TO

SPRINT COMMUNICATIONS CO. LP DBA | DEFENDANT TRANS UNION, LLC

SPRINT COMMUNICATIONS COMPANY | ONLY

LIMITED, DBA SPRINT CORPORATION, a
Delaware Limited Partnership; DIVERSIFIED
CONSULTANTS, INC., a Minnesota
Corporation; EXPERIAN INFORMATION
SOLUTIONS, INC.; an Ohio corporation; and
TRANS UNION, LLC, a Delaware Limited
Liability Company;

Defendants.

 

STIPULATION AND ORDER OF DISMISSAL - 1
2:19-cv-00180-JLR

SCHUCKIT.& ASSOCIATES, P.C,
4845 NORTHWESTERN DRIVE
ZIONSYILLE, IN 46077
(317) 363-2400 TEL
(317) 363-2400FAX

 

 
10

11

42

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00180-JLR Document 31 Filed 07/11/19 Page 2 of 3

Plaintiff Quang Phan (“Plaintiff”), by counsel, and Defendant Trans Union, LLC (“Trans
Union”), by counsel, hereby stipulate and agree that all matters herein between them have been
compromised and settled, and that Plaintiff's cause against Trans Union only should be
dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.

Respectfully submitted,

 

 

Date: July 11,2019 /s/ SaraEllen Hutchison (with consent)
SaraEllen Hutchison, Esq.
Counsel for Quang Phan

Date: July 11, 2019 /s/ Erik J. Jones

Erik J. Jones, Esq.
(Admitted Pro Hac Vice)

Lead Counsel for Defendant Trans Union,
EEC

Benjamin I, VandenBerghe, P.S.
WA State Bar No. 35477
Christopher M. Reed, Esq.
WA Siate Bar No. 49716

Counsel for Defendant Trans Union, LLC

IT IS SO ORDERED.

204.

Dated this a day of “.

James L. Robhrt
United States|District Judge

”

STIPULATION AND ORDER OF DISMISSAL - 2 SCHUCKIT & ASSOCIATES, P.C.

| 4545 NORTHWESTERN DRIVE
2:19-cv-00180-JLR ZIONSVILLE, IN 46077

(317) 363-2400 TEL
(317) 363-2400T AX

 

 
10
11
12
13
14
15
16
7
18
19
20
21
22
23
24
25

26

 

 

Case 2:19-cv-00180-JLR Document 31 Filed 07/11/19 Page 3 of 3

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 11" day of July, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

_ Court’s electronic filing.

 

 

 

 

SaraEllen M. Hutchison, Esq. Jessica M. Andrade, Esq.
saraellen@saraellenhutchison.com Jessica.andtade@polsinelli.com
Damian P. Richard, Esq. Bao Pham, Esq.
drichard@sessions.legal bpham@jonesday.com

Rachel Groshong, Esq.

Rachel groshong@stoel.com

 

 

 

 

The undersigned further certifies that a true copy of the foregoing was served on the
following parties via First Class, U.S, Mail, postage prepaid, on the 11" day of July, 2019,

properly addressed as. follows:

 

 

 

| None. |
/s/ Erik J. Jones
Erik J. Jones, Esq.
(Admitted Pro Hac Vice)
Counsel for Defendant Trans Union, LLC _
STIPULATION AND ORDER OF DISMISSAL - 3 SCHUCKIT & ASSOCIATES, P.C.
2:19-cv-00180-JLR ZIONSVILLE, IN 46077

(317) 363-2400 TEL
(317) 363-2400FAX

 

 
